Case 2:20-cv-06716-VAP-PD Document 25 Filed 11/17/20 Page 1 of 5 Page ID #:237

                                                                                    JS-6
                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES – GENERAL

     Case
                   2:20-cv-06716-VAP-PDx                      Date November 17, 2020
     No.
     Title Scott Tillett v. BMW of North America, LLC et al.



     Present: The Honorable VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE

               CHRISTINE CHUNG                                 Not Reported
                 Deputy Clerk                                  Court Reporter

      Attorney(s) Present for Plaintiff(s):        Attorney(s) Present for Defendant(s):
                   None Present                                None Present

     Proceedings: MINUTE ORDER REMANDING ACTION (IN CHAMBERS)


        On July 27, 2020, Defendant BMW of North America, LLC (“BMW”)
 removed this action to this Court. (Dkt. 1). Plaintiff Scott Tillett (“Plaintiff”) filed
 his action on May 29, 2020, in the California Superior Court for the County of Los
 Angeles, alleging claims under California’s Song-Beverly Consumer Warranty Act
 relating to his purchase of a 2018 BMW M2. (Dkt. 1-1).

         On October 28, 2020, the Court ordered Defendant to show cause why this
 case should not be remanded for lack of subject matter jurisdiction. Defendant
 filed its Response on November 2, 2020. (Dkt. 21). After considering
 Defendant’s Response, the Court deems this matter appropriate for resolution
 without a hearing pursuant to Local Rule 7-15. The Court REMANDS this case
 to the California Superior Court for the County of Los Angeles.

I.      LEGAL STANDARD
        Under 28 U.S.C. § 1441(a), a civil action may be removed to the district
 court where the action is pending if the district court has original jurisdiction over
 the action. A district court has diversity jurisdiction over any civil action between
 citizens of different states if the amount in controversy exceeds $75,000,


     Page 1 of 5                    CIVIL MINUTES – GENERAL    Initials of Deputy Clerk CCH
Case 2:20-cv-06716-VAP-PD Document 25 Filed 11/17/20 Page 2 of 5 Page ID #:238




 excluding interest and costs. 28 U.S.C. § 1332. “[T]he amount in controversy
 includes damages (compensatory, punitive, or otherwise), the costs of complying
 with an injunction, and attorneys’ fees awarded under fee-shifting statutes or
 contract.” Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 793 (9th Cir.
 2018).

         “The burden of establishing federal jurisdiction is on the party seeking
 removal, and the removal statute is strictly construed against removal
 jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir.
 1999), superseded by statute on other grounds as stated in Abrego Abrego v.
 The Dow Chem. Co., 443 F.3d 676, 681 (9th Cir. 2006). There is a strong
 presumption against removal jurisdiction, and federal jurisdiction “must be
 rejected if there is any doubt as to the right of removal in the first instance.”
 Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citations omitted). A
 “defendant always has the burden of establishing that removal is proper.” (Id.)
 “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

II.     DISCUSSION
        A.    Amount in Controversy
        Defendant’s failure to allege an adequate amount in controversy is an
 independent basis for remanding this case to state court. A defendant bears the
 burden of proving by a preponderance of the evidence that the amount in
 controversy meets the jurisdictional threshold. See Valdez v. Allstate Ins. Co.,
 372 F.3d 1115, 1117 (9th Cir. 2004); Matheson v. Progressive Specialty Ins. Co.,
 319 F.3d 1089, 1090 (9th Cir. 2003) (per curiam) (“Where it is not facially evident
 from the complaint that more than $75,000 is in controversy, the removing party
 must prove, by a preponderance of the evidence, that the amount in controversy
 meets the jurisdictional threshold. Where doubt regarding the right to removal
 exists, a case should be remanded to state court.”) (footnotes omitted).

        Here, Defendant calculates the amount in controversy by aggregating the
 purchase price of Plaintiff’s vehicle ($77,504.60), twice that in civil penalties, and
 reasonable attorneys’ fees. Defendant’s methodology is sound in principle, but it
 relies on conclusory allegations and lacks the necessary support to carry
 Defendant’s evidentiary burden.

              1. Actual Damages
        Actual damages under the Song-Beverly Consumer Warranty Act (“the
 Act”) are the “amount equal to the actual price paid or payable by the buyer,” less
 the reduction in value “directly attributable to use by the buyer.” Cal. Civ. Code §



  Page 2 of 5                   CIVIL MINUTES – GENERAL      Initials of Deputy Clerk CCH
Case 2:20-cv-06716-VAP-PD Document 25 Filed 11/17/20 Page 3 of 5 Page ID #:239




 1793.2(d)(2)(B)-(C). The reduction is based on the number of miles the buyer
 has driven prior to the first attempted repair (often called the “use offset”). (Id.)
 While Defendant attempts to reduce actual damages to account for Plaintiff’s use
 offset, Defendant’s calculation entirely fails to account for the fact that the car
 was leased, not purchased. AMANDA D'AMICO, Plaintiff, v. FORD MOTOR
 COMPANY, A Delaware Corporation; & DOES 1 through 20, inclusive,
 Defendants., No. CV 20-2985-CJC (JCx), 2020 WL 2614610, at *2 (C.D. Cal.
 May 21, 2020).

        Because Plaintiff leased the car, the “price paid” under the statute is not
 the MRSP, but only what Plaintiff has paid under his lease. See id. (citing
 Ghayaisi v. Subaru of Am., Inc., No. 2:20-cv-00467-RGK (SKx), 2020 WL
 1140451, at *1 (C.D. Cal. Mar. 6, 2020) (remanding where defendant relied on
 total payments to be made under lease agreement, but “present[ed] no facts
 regarding how many payments were actually made on the installment
 contract”); see also Chavez v. FCA US LLC, 2:19-cv-06003-ODW (GJSx), 2020
 WL 468909, at *2 (C.D. Cal. Jan. 27, 2020) (remanding where defendant failed to
 meet burden of showing actual damages because the defendant provided only
 the sales contract, and “fail[ed] to indicate an amount of payments made”)).
 Defendant does not provide any information regarding that amount, which the
 purchase agreement indicates to be far less than $75,000. (See Dkt. 5-1)
 (Noting that Plaintiff paid a $5000 down payment and leased the remaining
 $70,711.10 with a monthly installment plan of $1208.41 beginning on December
 24, 2017 and which is scheduled to end on November 24, 2022). Therefore,
 without more information, the Court cannot give weight to Defendant’s allegations
 of actual damages.

               2. Civil Penalty
        If a court determines that a defendant’s failure to comply with the terms of
 the Act is willful, a successful plaintiff is entitled to recover civil penalties of up to
 twice the amount of the actual damages. Cal. Civ. Code §§ 1794 (c). If the
 amount of actual damages is speculative, however, an attempt to determine the
 civil penalty is equally uncertain. Eberle v. Jaguar Land Rover N. Am., LLC, No.
 218CV06650VAP (PLAx), 2018 WL 4674598, at *2 (C.D. Cal. Sept. 26, 2018).

         Moreover, Defendant has not pointed to any specific allegations in the
 action suggesting that the civil penalty would be awarded, or how much it might
 be if it were. See Zawaideh v. BMW of North America, LLC, No.: 17-CV-2151 W
 (KSC), 2018 WL 1805103, at *2 (S.D. Cal. Apr. 17, 2018) (“Rather than simply
 assume that because a civil penalty is available, one will be awarded, the
 defendant must make some effort to justify the assumption by, for example,



  Page 3 of 5                     CIVIL MINUTES – GENERAL       Initials of Deputy Clerk CCH
Case 2:20-cv-06716-VAP-PD Document 25 Filed 11/17/20 Page 4 of 5 Page ID #:240




 pointing to allegations in the Complaint suggesting award of a civil penalty would
 be appropriate, and providing evidence—such as verdicts or judgments from
 similar cases—regarding the likely amount of the penalty.”); Edwards v. Ford
 Motor Co., No. CV 16-05852 BRO (PLAx), 2016 WL 6583585, at *5 (C.D. Cal.
 Nov. 4, 2016) (granting a motion to remand in a Song-Beverly case in part
 because the defendant did not provide the court with “any analogous verdicts or
 estimates of a recoverable punitive damages award,” thus failing “to establish the
 likelihood of any punitive damage award by a preponderance of the evidence”);
 Lawrence v. FCA US LLC, No. CV 16-05452 BRO (GJSx), 2016 WL 5921059, at
 *4 (C.D. Cal. Oct. 11, 2016) (finding that because a defendant did not provide
 “any analogous verdicts or estimates about the amount” the court could not
 consider Song-Beverly’s civil penalty when determining the amount in
 controversy). The Court is thus unable to determine what civil penalties might be
 imposed if Plaintiff’s claim succeeds.

              3. Attorneys’ Fees
       Defendant has, similarly, not made a sufficient showing regarding
 attorneys’ fees. Attorneys’ fees that accrue after the filing of a notice of removal
 may be included in an estimate of the amount in controversy, but a removing
 defendant must “prove that the amount in controversy (including attorneys’ fees)
 exceeds the jurisdictional threshold by a preponderance of the evidence,” and to
 “make this showing with summary-judgment-type evidence.” Fritsch, 899 F.3d at
 795. “A district court may reject a defendant's attempts to include future
 attorneys’ fees in the amount in controversy if the defendant fails to satisfy this
 burden of proof.” (Id.)

       Here, Defendant makes no effort to explain what amount of attorney fees
 might be sought or awarded in this case, neglecting to include so much as an
 estimate of the hours or billing rates that might apply. The Notice of Removal
 merely argues the attorneys’ fees are “generally between $125,00-450,000
 through trial in California automotive warranty cases.” (Dkt. 1, at 5). Such vague
 and conclusory allegations fall short of meeting Defendant’s burden. See
 D’Amico, 2020 WL 2614610, at *4 (“[T]he Court is not persuaded that ‘more than
 $65,000’ is a reasonable estimate of attorney fees in this case. Indeed, many
 cases alleging violations of the Act settle early, and Defendant provides no
 explanation for why this case is similar to ones that went to trial. Nor does
 Defendant provide an estimate of the hours that will be incurred or hourly rates
 that would apply in this case.”) (collecting cases); Eberle, 2018 WL 4674598, at
 *3 (“Courts have been reluctant to estimate reasonabl[e] attorneys’ fees without
 knowing what the attorneys in the case bill, or being provided with evidence of
 attorneys’ fees awards in similar cases and have found information far more



 Page 4 of 5                    CIVIL MINUTES – GENERAL     Initials of Deputy Clerk CCH
Case 2:20-cv-06716-VAP-PD Document 25 Filed 11/17/20 Page 5 of 5 Page ID #:241




 specific than this to be insufficient for the purposes of including attorneys’ fees in
 the amount in controversy.” (internal quotations and citations omitted)).

 IV.    CONCLUSION
        The Court therefore REMANDS the action to the California Superior Court
 for the County of Los Angeles.

       IT IS SO ORDERED.




  Page 5 of 5                   CIVIL MINUTES – GENERAL      Initials of Deputy Clerk CCH
